DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6, 12-13, 20-24, 25-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedrich et al. (U.S. Pub. No. 2009/0005817 A1, hereinafter “Friedrich”) in view of Egli et al. (U.S. Pub. No. 2009/0036924 A1, hereinafter “Egli”). 
Friedrich discloses, regarding claim 1, a longitudinal connecting member assembly (40, see Figs. 5-5C) configured to support a portion of a spine of a patient (see Figs. 5A-5B), the assembly comprising: a first and a second bone anchor (34, see Fig. 5), each configured to be locked by a closure (36); a tensionable cord (18) extending between the first and second bone anchors and being in slidable relation with respect to the second bone anchor when the bone anchors are locked by the respective closures (see para. [0073] “may be slidable, movable, or otherwise unconstrained”, note that the spools 45 and 47 are received within the bone fastener and therefore the bone anchor is slidable relative to the core portion); an end structure (46), the end structure (46) having a non-threaded through-bore (86, see Figs. 12A-12D) configured to be secured to the tensionable cord at least while a portion of the tensionable cord is under tension (see para. [0074] “allow for tensioning of the cord during installation” and “the tensioning and final clamping of cord 18 may be accomplished with a familiar procedure common to the installation of contemporary spinal stabilization systems”), the portion of the tensionable cord being located between the first bone anchor and the end structure and between the second bone anchor and the end structure (see Figs. 5A-5B, note that the tensionable cord extends between the end structure and the first anchor and the end structure and the second anchor), the end structure configured to receive the tensonable cord along a longitudinal axis extending through the end structure (see Fig. 5) and having a cylindrical outer surface coaxial with the longitudinal axis (see annotated Fig. 12B) and a planar outer end surface orthogonal to the cylindrical outer surface (see annotated Fig. 12B below); and a spacer (42) slidably positioned on the tensionable cord between the end structure and the second bone anchor (see Fig. 5, see para. [0073]), the spacer configured to be compressed and space the planar outer end surface from the second bone anchor when the tensionable cord is tensioned and secured to the end structure (see Figs. 5A-5B, see also para. [0073]).

    PNG
    media_image1.png
    444
    415
    media_image1.png
    Greyscale

Regarding claim 2, wherein the end structure is positioned entirely outside of the at least one of the first and second bone anchors (see Fig. 5, see para. [0073]).
Regarding claim 6, wherein the end structure has a portion (105) configured to be moved toward the tensionable cord, thereby fixing the tensionable cord within the through-bore through bore (see Figs. 12A-12D, see para. [0077]).
Regarding claim 12, further comprising a second spacer (16) located between the first and second bone anchors, the second spacer having a through-bore (30, see para. [0069]) that slidingly receives the tensionable cord (see para. [0067] “slidable or moveable”).
Regarding claim 13, wherein the second spacer is compressible (see para. [0065], “flexible or resiliently deformable”). 
Regarding claim 20, wherein at least one of the first and second bone anchors is a polyaxial screw (see para. [0106] “polyaxial”), the polyaxial screw having a shank (see annotated Fig. 5 below) and a receiver (see annotated Fig. 5 below) for holding the tensionable cord (as shown in Fig. 5), the receiver being pivotable with respect to the shank (see para. [0106]), and the closure is configured to capture the tensionable cord within the receiver (see Fig. 5, note that the tensionable cord is captured by the closure top via spools 45 and 47).

    PNG
    media_image2.png
    680
    520
    media_image2.png
    Greyscale

Regarding claim 21, wherein the end structure includes an elongate opening (see annotated Fig. 12A below) on the cylindrical surface, the elongate opening having planar side surfaces parallel to the planar outer end surface (see annotated Fig. 12A below).

    PNG
    media_image3.png
    468
    440
    media_image3.png
    Greyscale

Friedrich discloses, regarding claim 25, an end blocker subassembly (46) configured to be used with a longitudinal connecting member assembly (see Figs. 5-5C), the assembly including first and second bone anchors (34, see Figs. 5-5C) supporting a portion of a spine of a patient (see Figs. 5A-5B), each bone anchor including a receiver (see annotated Fig. 5 above) configured to hold a tensionable cord (18) and a closure (36) configured to capture the tensionable cord in the receiver (via 45 and 47), the tensionable cord extending between the first and second bone anchors and being in slidable relation with respect to the second bone anchor when the bone anchors are locked by the respective closures (see para. [0073] “may be slidable, movable, or otherwise unconstrained”, note that spool 45 is received within the bone fastener and therefore the bone anchor is slidable relative to the core portion), the end blocker subassembly comprising: a rigid end structure (46), the rigid end structure (46) having a non-threaded through-bore (86) configured to receive the tensionable cord along a longitudinal axis extending through the rigid end structure (see Fig. 5) and having a cylindrical outer surface coaxial (see annotated Fig. 12B above) with the longitudinal axis and a planar outer end surface orthogonal to the cylindrical outer surface (see annotated Fig. 12B above); and a compressible spacer (42, see para. [0073] “resiliently compressible”) slidably positioned on the tensionable cord between the rigid end structure and the second bone anchor (see para. [0073]), the compressible spacer configured to be compressed and separate the planar outer end surface from the second bone anchor when the tensionable cord is tensioned and secured to the rigid end structure (see Figs. 5A-5B, see also para. [0073]).
Regarding claim 26, wherein the rigid end structure is positioned entirely outside of the first and second bone anchors (see Figs. 5-5C).
Regarding claim 28, further comprising a second spacer (16) located between the first and second bone anchors (as shown in Fig. 5A), the second spacer having a through-bore that slidingly receives the tensionable cord (see para. [0067] “slidable or moveable”).
Regarding claim 29, wherein the second spacer is compressible (see para. [0065] “flexible or resiliently deformable”).
Regarding claim 30, wherein at least one of the first and second bone anchors is a polyaxial screw (see para. [0106] “polyaxial”).
Regarding claim 31, wherein the rigid end structure includes an elongate opening (see annotated Fig. 12A above) on the cylindrical surface, the elongate opening having planar side surfaces parallel to the planar outer end surface (see annotated Fig. 12A above).
While Friedrich, discloses that the rigid end structure can be fixedly attached to the tensionable cord (see para. [0077]), and discloses the use of set screws to retensionably secure the tensionable cord (see paras. [0067] and [0111]), Friedrich fails to explicitly disclose, regarding claim 1, wherein the end structure is configured to be releasably secured to the tensionable cord, and wherein the tensionable cord is retensionable after the end structure has been secured to the tensionable cord and the first and second bone anchors have been locked; claim 25, wherein the rigid end structure is configured to be releasably secured to the tensionable cord, and wherein the tensionable cord is retensionable with a cord pulling tool after the end structure has been secured to the tensionable cord and the first and second bone anchors are in a locked position by their respective closures. Friedrich further fails to explicitly disclose, regarding claim 22, wherein the end structure is configured to be secured the tensionable cord with at least one indentation within the through-bore; regarding claim 23, wherein the end structure is configured to secure the tensionable cord by deforming the tensionable cord against an inner surface of the through- bore; regarding claim 24, wherein the end structure is configured to secure the tensionable cord without penetrating the tensionable cord; regarding claim 27, wherein the rigid end structure has at least one portion that is configured to be moved toward the tensionable cord, thereby fixing the tensionable cord within the through-bore; and regarding claim 32, wherein the rigid end structure is configured to secure the tensionable cord with at least one indentation within the through-bore; regarding claim 33, wherein the rigid end structure is configured to secure the tensionable cord by deforming the tensionable cord against an inner surface of the through-bore; and regarding claim 34, wherein the rigid end structure is configured to secure the tensionable cord without penetrating the tensionable cord. 
Egli discloses a longitudinal connecting member assembly (see Figs. 3-3D), with a rigid end structure (13) located outside of the bone anchors (67, see Fig. 3D). Egli discloses a releasable threaded clamping screw (137, see Fig. 3D) as a suitable alternative to a clamping rod (33, see Fig. 3), wherein the rigid end structure has at least one portion (137) that is configured to be moved toward the tensionable cord (23) thereby fixing the tenisonable cord within the through bore (see Fig. 3D), wherein the rigid end structure is configured to secure the tensionable cord against an inner surface / at least one indentation within the through-bore (see annotated Fig. 3D below) of the through-bore without penetrating the tensionable cord (see Fig. 3D), and wherein the tensionable cord is retensionable with a cord pulling tool after the end structure has been secured to the tensionable cord and the bone anchors are in a locked position by their respective closures (see Fig. 3D, note that threaded clamping screw is capable of being released and retensioned with a cord pulling tool, and since the rigid end structure is outside of the bone anchors, is capable of being retensioned while the bone anchors are in locked positions) in order to provide a suitable alternative that enables releasable securement of a tensionable cord to the end structure (see paras. [0041] and [0059]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigid end structure in Friedrich to be releasably secured to the tensionable cord with a threaded clamping screw in view of Egli in order to provide a suitable alternative to the clamping rod that enables releasable securement of a tensionable cord to the end structure. 

Allowable Subject Matter
Claim(s) 35-36 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. 
The Applicant asserts that Friedrich in view of Egli fails to disclose, regarding amended claims 1 and 25, “an end structure configured to be releasably secured to the tensionable cord at least while a portion of the tensionable cord is under tension, the portion of the tensionable cord being located between the first bone anchor and the end structure and between the second bone anchor and the end structure,”. The Applicant asserts that Friedrich fails to disclose, “an end structure configured to be releasably secured to a tensionable cord at least while . . . the tensionable cord is under tension”. The Applicant asserts that Egli Fig. 3d, a portion of the band 23 terminates between the head 13 and the common bone screw 67 and is not tensionable therebetween. The rigid rod 11 extends between the common bone screw 67 and the head 13 as it is integrally formed with the head and not tensionable. Thus, Egii does not cure the deficiencies of Friedrich.
The Office respectfully disagrees. Friedrich discloses a tensonable cord (18), wherein the end structure is configured to be secured to the tensionable cord at least while a portion of the tensionable cord is under tension (see para. [0074] “allow for tensioning of the cord during installation” and “the tensioning and final clamping of cord 18 may be accomplished with a familiar procedure common to the installation of contemporary spinal stabilization systems”), the portion of the tensionable cord being located between the first bone anchor and the end structure and between the second bone anchor and the end structure (see Figs. 5A-5B, note that the tensionable cord extends between the end structure and the first anchor and the end structure and the second anchor). Friedrich fails to explicitly disclose that the end structure is configured to be releasably secured to a tensionable cord. Egli is relied upon to teach using a releasable threaded clamping screw (137, see Fig. 3D) as a suitable alternative to a clamping rod (33, see Fig. 3), not to teach tensioning or securing a tensionable cord between the first bone anchor and the end structure and between the second bone anchor and the end structure. And further in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is clear that the combination of Friedrich in view of Egli discloses “an end structure configured to be releasably secured to the tensionable cord at least while a portion of the tensionable cord is under tension, the portion of the tensionable cord being located between the first bone anchor and the end structure and between the second bone anchor and the end structure,”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772